Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: suction nozzle in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description in [0022]:  water container, first air channel A, second air channel B, first end, second end,  third end’  fourth end, smoke exit, and liquid graduation line.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernando et al. (WO 2019/003117 A).
Regarding claims 1 and 7, Fernando et al. discloses an aerosol-generating element assembly (Fig. 8, (130), page 22, line 9) (i.e. atomization assembly) that includes a cartridge receptacle (Fig. 8, (140), page 22, line 9) configured to receive a cartridge (i.e. metal screen) (Fig.8, (150), page 22, line 10), a heating element (i.e. magnetic induction coil) (Fig. 8, (160), page 10, line 27) to convert electromagnetic energy into heat (i.e. high frequency heating), the cartridge is formed from a susceptor material comprising a ferromagnetic material such as steel or stainless steel that comprises a cup-shaped metal screen (Fig. 7) that is disposed in the magnetic induction coil (Fig. 8, (150) and (160)) that is in at least partial direct contact with the aerosol-forming substrate (i.e. is configured to heat a smoke material placed on the metal screen) (page 4, lines 1-10).
Regarding claims 8 and 9, Fernando et al. discloses a shisha assembly (100) (i.e. hookah) comprising a vessel (17) (i.e. water container) configured to hold a liquid (19) that preferably comprises water defining a headspace outlet (15) above a fill level (i.e. fourth end) (Fig. 8, page 22, lines 3 – 6) that comprises a conduit (190) (i.e. first air channel), a second end  (195) ( i.e. submerged below a liquid graduation line), an aerosol outlet (180) (i.e. first end), an aerosol-generating element (130) (i.e. atomization assembly), a hose (20) (i.e. second air channel) attached (i.e. third end) to the headspace outlet (Fig. 8, page 22, lines 20 – 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (WO 2019/003117 A1) as applied to claim 1 above,  in view of Starkenburg (US 2016/0227836 A1) 
Regarding claim 2, Fernando et al. discloses all the claim limitations as set forth above.   Fernando et al. does not explicitly disclose a magnet and a handle.
However, Starkenburg teaches a vaporizing device (i.e. atomizing assembly) with an outer lid (Fig. 1, (30), [0020]) comprising two or more magnets configured to removably attach (i.e. attracts) the outer lid and basket assembly (i.e. metal screen) wherein the outer lid may further comprise a recessed surface and a handle attached to the outer lid in the recessed portion (Fig. 7, (21), [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fernando et al. to include the magnets and handle of Starkenburg on top of the metal screen to attract the handle mounted on the outer lid to enable the outer lid to be removed by the user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (WO 2019/003117 A1)  as applied to claim 2 above,  and in view of Wang et al. (CN 110169596 A), machine translation relied upon.
Regarding claim 3,  Fernando et al. discloses all the claim limitations as set forth above.  Fernando et al. further discloses that main parts may be made of from any suitable material or materials for example that includes glass and glass-based compounds, polysulfone (PSU), polyethersulfone (PES), polyphenylsulfone (PPSU) (page 19, lines 19-21).     Fernando et al. does not explicitly disclose an isolation tube disposed between the metal screen and the magnetic induction coil thus isolating and protecting the magnetic coil.
However, Wang et al. teaches a heating assembly  an insulating cover (1041) (i.e. isolation tube) is provided on the outer surface of the heating element (i.e. cartridge), and the heating element is insulated from the induction coil (1032)  by the insulating cover (1041) (i.e. an isolation tube disposed between the metal screen and the magnetic induction coil thus isolating and protecting the magnetic coil where in the isolation tube) (Fig. 1 -2, [0020], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Fernando et al. a sleeve as taught by Wang et al. and make the isolation tube of glass as described by Fernando et al. to provide isolation and protection for the magnetic induction coil.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al.  (WO 2019/003117 A).
Regarding claim 4 Fernando et al. discloses that preferably,  all main parts of a shisha device (i.e. atomization assembly) assures hermetic functioning of the device and that seals, such as sealing rings, may be used to ensure hermetic sealing (page 19, lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first seal ring  and a second seal ring respectively disposed on the two ends of the isolation tube to seal the metal screen so that proper hermetic functioning of the atomization assembly is assured.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (WO 2019/003117 A) as applied to claim 4 above, and in view of Lu et al. (WO 2018/107497 A1), machine translation relied upon.
Regarding claim 5, Fernando et al. discloses a cover (250) over cartridge housing (210) (i.e. a second cover to cover the smoke material) (Fig. 1, page 20, line 16).  Fernando et al.  does not explicitly disclose a first cover comprising an air vent for air ventilation and is disposed on a cup sleeve and that a handle is disposed on the first cover.  
However, Lu et al. teaches a first cover (140) is disposed over an opening in a heating cup (130) and the cover includes a plurality of first air inlet holes (141) that is disposed on the outer sides of the first base (110) (i.e. cup sleeve)(Fig. 1, [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernando et al. to include a first cover comprising a plurality of holes disposed on the outer sides of a first base as taught by Lu et al. to provide proper air ventilation for even heating of a smoke material.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a handle could be disposed on the cover as discussed above to facilitate handling of the cover by the user. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (WO 2019/003117 A) in view of Lu et al. (WO 2018/107497 A1),  as applied to claim 5 above, and in view of Gebara (US 2017/0172203 A1).
Regarding claim 6, Fernando et al. discloses control electronics (30) (i.e. control panel) which may be located in any suitable position of the aerosol-generating element (130) other than the bottom portion of element (130) (i.e. wherein the control panel is soldered on the magnetic induction coil) (Fig. 8, page 23, lines 1-3), an activation element (27) (i.e. power button) shown on the mouthpiece (25) which may be placed at any other suitable location (i.e. the power button is disposed on the control panel) (Fig. 8, page 22, lines 26-28).  Fernando et al. further discloses that sealing rings, sealing washers or other sealing elements may be made of any suitable material or materials for example silicon compounds (page 19, lines 15-17).  Fernando et al. does not explicitly disclose a funnel, a cup edge, a cup body and a silicone seal wherein the funnel is disposed on the control panel to support the smoke material, the cup sleeve is disposed in the cup body, the cup edge is disposed on a periphery of the cup body to fix the cup sleeve and that the silicone seal is disposed on a bottom end of the cup body.
However, Gebara teaches a cavity member (114) (i.e. funnel disposed on the control panel to support smoke material) (Fig. 3, [0022]), a ring (116) (i.e. cup edge) that engages the upper surface of the bowl (118) (i.e. cup body periphery to fix the cup sleeve) (Fig. 4, [0022]-[0023]), a seal (122)(i.e. silicone seal) (Fig. 3, [0022]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Fernando et al. the cavity member and the ring that engages the upper surface of the bowl as taught by Gebara and include a seal made of a silicon compound as described by Fernando et al. to obtain an atomizer assembly comprising a high-frequency heating module to heat a smoke material for consumption by a smoker.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending application, US 17/131,607.  The claims are not identical, however the metal cup disposed in the magnetic induction coil cited in 17/131,607 would have been obvious over the cup-shaped metal screen disposed in the magnetic induction coil in US 17/019,395 application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that substituting the metal cup of US 17/131,607 would meet the limitations for the cup-shaped metal screen cited in US 17/019,395 and would result in a satisfactory heating of a smoke material.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747